                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                              LAFAYETTE DIVISION

STEVEN BELL #620515                      CIVIL ACTION NO. 6:19-CV-01419 SEC P

VERSUS                                   JUDGE JUNEAU

STATE OF LOUISIANA                       MAGISTRATE JUDGE WHITEHURST


                                 JUDGMENT
      For the reasons contained in the Report and Recommendation of the
Magistrate Judge filed previously herein, noting the absence of objections thereto,
and concurring with the Magistrate Judge’s findings under the applicable law;
      IT IS ORDERED, ADJUDGED AND DECREED that the petition be DENIED and
DISMISSED WITHOUT PREJUDICE.
      THUS DONE AND SIGNED in Lafayette, Louisiana, on this 10th day of

February, 2020.


                                            ______________________________
                                            MICHAEL J. JUNEAU
                                            UNITED STATES DISTRICT JUDGE
